Title: To James Madison from William Loughton Smith, 14 July 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


14 July 1801, Lisbon. No. 51. Acknowledges JM’s letter of 21 May and reports that he has notified Portuguese foreign ministry of impending arrival of U.S. naval force in Mediterranean. Discusses peace negotiations between Portugal and Spain and likelihood that Britain will be forced to surrender its influence with Portuguese. Understands “from good authority” that Anthony Merry’s mission to Paris covers more than prisoners’ welfare. Encloses copy of official announcement of birth in royal family, an occasion that calls for a message from president.
 

   
   RC and enclosure (DNA: RG 59, DD, Portugal, vol. 5). RC 3 pp.; in a clerk’s hand, signed by Smith; docketed by Wagner as received 14 Sept. Enclosure 1 p.


